            Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE WESTERN DISTRICT OF TEXAS

                                       WACO DIVISION




DEMARAY LLC,
                       Plaintiff,
       v.
                                                    Case No.6:20-CV-00636
                                                             ______________________
SAMSUNG ELECTRONICS CO., LTD (A
KOREAN COMPANY), SAMSUNG
ELECTRONICS AMERICA, INC.,                          JURY TRIAL DEMANDED
SAMSUNG SEMICONDUCTOR, INC., and
SAMSUNG AUSTIN SEMICONDUCTOR,
LLC
                       Defendants.




                     DEMARAY LLC’S COMPLAINT
        FOR INFRINGEMENT OF U.S. PATENT NOS. 7,544,276 AND 7,381,657

       Plaintiff Demaray LLC (“Demaray”), by and through its undersigned counsel, pleads the

following against Samsung Electronics Co., LTD (a Korean Company) (“Samsung Electronics”),

Samsung Electronics America, Inc. (“Samsung Electronics America”), Samsung Semiconductor,

Inc. (“Samsung Semiconductor”), and Samsung Austin Semiconductor LLC (“Samsung Austin

Semiconductor”) (collectively, “Samsung” or “Defendants”), and alleges as follows:

                                         THE PARTIES

       1.       Dr. Richard Ernest Demaray, a named inventor on both of the patents at issue in

this case, has been working in and with the semiconductor industry for more than forty years.

Dr. Demaray began his training in chemical physics, studying ultraviolet photoconductivity of


                                             -1-
            Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 2 of 27




materials. His doctoral work focused on cross-supersonic molecular and atomic beams with

which he demonstrated lossless conversion of molecular vibration to light in vacuum. During his

post-doctoral fellowship, he designed and built some of the first pulsed xcimer laser driven

tunable dye lasers for resonant multiphoton photoionization in the cooled beam. That work

became instrumental to understanding the photo-physics of the high lying states of small and

aromatic molecules.

       2.       Much of Dr. Demaray’s work in industry has involved advances in thin film

technology. In the 1980s, he worked as a senior physicist at BOC Group on electron beam

evaporation technology used to deposit thermal barrier coatings. His work on adherent electron

beam evaporation thermal barrier coatings revolutionized high-temperature jet engine

performance, efficiency and longevity. Dr. Demaray’s zirconia coatings are in worldwide

production today on military, commercial and power generation turbine hot section blades and

vanes. Later that decade and continuing into the early 1990s, Dr. Demaray worked at Varian

Associates. He served as Varian’s R&D Director for thin film systems, and developed full-face

erosion and sputter physical vapor deposition technology now used extensively in semiconductor

manufacturing worldwide. In the late 1990s, he helped form Applied Komatsu, where he served

as General Manager of the PVD division and developed wide-area magnetron sputter machines.

Thereafter, he managed several additional companies in the thin film space, including

Symmorphix Inc., where he served as Chief Technology Officer and Chairman of the Board.

       3.       After serving in senior management roles at some of the more prominent

companies in the industry, he founded Demaray in order to focus on research, development, and

commercialization of new product applications based on technologies he had developed,

including technologies protected by the patents at issue in this case. Much of that work—which



                                             -2-
             Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 3 of 27




remains ongoing—relates to the production of low-defect thin films for advanced electronic

devices. In the course of his work, Dr. Demaray discovered that his patented technology was

being used by Samsung, without authorization, to manufacture thin films in Samsung electronic

devices with which Samsung is generating many tens of billions of dollars per year.

        4.       Demaray is a Delaware limited liability company duly organized and existing under

the laws of the State of Delaware. The address of the registered office of Demaray is 9 East

Loockerman Street, Suite 202, Dover, DE 19901. The name of Demaray’s registered agent at that

address is Spiegel & Utrera, P.A.

        5.       Demaray is the assignee and owns all right, title, and interest to U.S. Patent Nos.

7,544,276 (“the ’276 Patent”) and 7,381,657 (“the ’657 Patent”) (collectively, the “Asserted

Patents”). A true and correct copy of the ’276 Patent is attached hereto as Exhibit 1. A true and

correct copy of the ’657 Patent is attached hereto as Exhibit 2.

        6.       On information and belief, Defendant Samsung Electronics America is a

corporation duly organized and existing under the laws of the State of New York, having a regular

and established place of business in the Western District of Texas, including at 12100 Samsung

Blvd, Austin, Texas 78754. 1 Defendant Samsung Electronics America may be served with process

through its registered agent CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-

3136.

        7.       On information and belief, Defendant Samsung Electronics is a company duly

organized and existing under the laws of the Republic of Korea with its principal offices at 129

Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do, Republic of Korea. Further, upon

information and belief, Samsung Electronics directs and controls the actions of Samsung


        1
            https://www.samsung.com/semiconductor/about-us/location/manufacturing-centers/.

                                               -3-
            Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 4 of 27




Electronics America such that it too maintains a regular and established place of business in the

Western District of Texas, including at 12100 Samsung Blvd, Austin, Texas 78754, and 2800

Wells Branch Pkwy, Austin, Texas 78728.

       8.       On information and belief, Defendant Samsung Semiconductor is a corporation

organized and existing under the laws of the State of California, and is located at 3655 North

First Street, San Jose, California 95134, and is believed to be a wholly-owned subsidiary of

Samsung Electronics America. Defendant Samsung Semiconductor may be served with process

through its registered agent National Registered Agents, Inc., 1999 Bryan St., Ste. 900, Dallas,

TX 75201-3136.

       9.       On information and belief, Defendant Samsung Austin Semiconductor is a limited

liability company organized and existing under the laws of the State of Delaware, and is located

at 12100 Samsung Boulevard, Austin, Texas 78754, and is believed to be a wholly owned

subsidiary of Samsung Semiconductor. Defendant Samsung Austin Semiconductor operates the

semiconductor fabrication plant known as the “S2-Line” in Austin, Texas, in which it uses

manufacturing processes for semiconductors pertinent to this Complaint. Defendant Samsung

Austin Semiconductor may be served with process through its registered agent CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136.

                                 JURISDICTION AND VENUE

       10.      This is an action arising under the patent laws of the United States, 35 U.S.C. § 1

et seq. Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       11.      Each Defendant is subject to this Court’s specific and general personal jurisdiction

consistent with the principles of due process and/or the Texas Long Arm Statute.



                                              -4-
          Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 5 of 27




       12.     Personal jurisdiction exists generally over the Defendants because each Defendant

has sufficient minimum contacts with the forum as a result of business conducted within the State

of Texas and the Western District of Texas and/or has engaged in continuous and systematic

activities in the Western District of Texas, and Defendants Samsung Electronics America,

Samsung Semiconductor, and Samsung Austin Semiconductor are registered with the Secretary of

State to do business in the State of Texas. Personal jurisdiction also exists over each Defendants

because each, directly or through subsidiaries, makes, uses, sells, offers for sale, imports,

advertises, makes available, and/or markets products or processes within the State of Texas and

the Western District of Texas that infringe one or more claims of the Asserted Patents , as alleged

more particularly below.

       13.     Venue in this District is proper under 28 U.S.C. §§ 1400(b) and 1391(b) and (c)

because each Defendant is subject to personal jurisdiction in this District and has committed acts

of infringement in this District. Each Defendant, directly or through subsidiaries, makes, uses,

sells, and/or offers to sell infringing products or processes within this District, has a continuing

presence within the District, and has the requisite minimum contacts with the District such that

this venue is a fair and reasonable one. Upon information and belief, each Defendant, directly or

through subsidiaries, has transacted, and at the time of the filing of the Complaint, is continuing to

transact business within this District.

                               TECHNOLOGY BACKGROUND

       14.     Semiconductor devices are generally manufactured using a series of process steps

applied to a substrate. A particularly important portion of typical semiconductor manufacturing

processes involves the deposition of thin films used to form structures in the final product. One

of the most practical and effective approaches to thin film deposition used to make modern



                                               -5-
          Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 6 of 27




semiconductor devices, and which is often used a dozen or more times in manufacturing even a

single semiconductor product, is called “magnetron sputtering.”

        15.     Magnetron sputtering is a physical vapor deposition (“PVD”) technique. It can be

carried out in a reactor that applies power to a target, e.g., a metal such as tantalum (Ta) or

titanium (Ti), to deposit a thin film onto a substrate, e.g., silicon.

        16.     Magnetron sputtering, as practiced in modern commercial operations, generally

involves the use of magnets behind the negative cathode in the reactor to create magnetic and

electrical fields superimposed on the metal target. See also, e.g., Ex. 1 at 8:38-60. An inert gas,

e.g., argon, can be introduced into the chamber to create a magnetically confined ionized plasma.

The plasma may be located near the surface of the metal target such that the positively charged

plasma ions collide with the negatively charged metal target material ejecting atoms from the metal

target, which then deposit on the substrate. See also, e.g., id. at 5:24-27.

        17.     One form of magnetron sputtering is bias pulsed DC (“BPDC”) sputtering. As that

process is practiced in semiconductor industry today, a DC power supply that provides alternating

negative and positive voltages is generally applied to the metal target while an RF voltage is

generally applied to the substrate. See also, e.g., id. at 2:45-3:7, 5:60-67.

        18.     Reactive magnetron sputtering (“RMS”), as used currently for industrial scale

semiconductor fabrication, generally includes the addition of a reactive gas, e.g., nitrogen, as a

process gas while sputtering from a metal target. See also, e.g., id. at 8:61-67. As an example,

RMS using nitrogen gas can be used for depositing dielectric barrier layers of tantalum nitride

(TaN) or titanium nitride (TiN) for copper interconnects on silicon wafers for semiconductor

devices. BPDC sputtering systems are now being used for RMS sputtering.




                                                 -6-
          Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 7 of 27




                                         FIRST CLAIM

                          (Infringement of U.S. Patent No. 7,544,276)

       19.     Demaray re-alleges and incorporates herein by reference Paragraphs 1-18 of its

Complaint.

       20.     The ’276 Patent, entitled “Biased pulse DC reactive sputtering of oxide films,” was

duly and lawfully issued on June 9, 2009. Ex. 1.

       21.     The ’276 Patent names Hongmei Zhang, Mukundan Narasimhan, Ravi B.

Mullapudi, and Richard E. Demaray as co-inventors.

       22.     The ’276 Patent has been in full force and effect since its issuance. Demaray owns

by assignment the entire right, title, and interest in and to the ’276 Patent, including the right to

seek damages for past, current, and future infringement thereof.

       23.     The ’276 Patent relates generally to a configuration of a reactor for deposition of

thin films “by pulsed DC reactive sputtering,” which, in certain implementations, uses “a pulsed

DC power supply providing alternating negative and positive voltages to the target” and “a narrow

band-rejection filter” coupled between the pulsed DC power supply and a target area that receives

a metal target to provide high quality deposition layers. See, e.g., Ex. 1 at 1:12-14.

       24.     The ’276 Patent also describes, among other things, “a substrate electrode coupled

to an RF power supply. A substrate mounted on the substrate electrode is therefore supplied with

a bias from the RF power supply.” Id. at 2:45-53.

       25.     Demaray is informed and believes, and thereon alleges, that Samsung has infringed,

and unless enjoined will continue to infringe, one or more claims of the ’276 Patent, in violation

of 35 U.S.C. § 271, by, among other things, (1) making, using, offering to sell, and selling within

the United States, supplying or causing to be supplied in or from the United States, and/or



                                               -7-
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 8 of 27




importing into the United States, without authority or license, semiconductor manufacturing

equipment including reactive magnetron sputtering reactors configured as described in the claims

of the ’276 Patent; and/or (2) supplying or causing to be supplied in or from the United States (a)

all or a substantial portion of the components of semiconductor manufacturing equipment

including reactive magnetron sputtering reactors configured as described in the claims of the ’276

Patent in such manner as to actively induce the combination of such components outside of the

United States in a manner that would infringe the ’276 Patent if such combination occurred within

the United States, and/or (b) a component of semiconductor manufacturing equipment including

reactive magnetron sputtering reactors configured as described in the claims of the ’276 Patent that

is especially made or especially adapted for use in the invention and not a staple article or

commodity of commerce suitable for substantial noninfringing use, where such component is

uncombined in whole or in part, and Samsung knows that such component is so made or adapted

and intends that such component will be combined outside of the United States in a manner that

would infringe the ’276 patent if such combination occurred within the United States.

       26.      For example, the accused products for the ’276 Patent embody every limitation of

claims of the ’276 Patent, literally or under the doctrine of equivalents, including as set forth in

the illustrative example below. The further descriptions below are preliminary examples and are

non-limiting.

[“1. A reactor according to the present invention, comprising:”]

       27.      On information and belief, Samsung uses infringing RMS reactors (“Samsung

RMS reactors”) according to the claims of the ’276 Patent in the production of its semiconductor




                                              -8-
           Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 9 of 27




products at its semiconductor fabrication plants and research facilities, including but not limited

to premises within the United States.

       28.      As an example, on information and belief, Samsung configures RMS reactors,

including, but not limited to reactors in the Endura product line from Applied Materials, Inc.

(“Applied Materials”) for deposition of layers (including, e.g., metal nitride layers, such as, for

instance, TaN barrier layers and/or TiN hardmask layers) in its semiconductor products. Samsung

has identified Applied Materials as a supplier. 2 On information and belief, these reactors can be

modified with application-specific process kits to deposit specific materials. The Endura product

line includes reactors that can be configured for deposition of TaN layers (e.g., CuBS RFX PVD

with the Encore II Ta(N) barrier chamber) and TiN layers (e.g., Cirrus ionized PVD chamber). A

true and correct copy of a brochure for the Endura product line is attached as Exhibit 3. A true

and correct copy of an article from the Nanochip Technical Journal regarding TaN deposition

chambers is attached as Exhibit 4. 3 A true and correct copy of a presentation on the Cirrus TiN

deposition chambers is attached as Exhibit 5. 4 An example image of an Endura CuBS RFX PVD

is shown below: 5




       2
           https://www.samsung.com/us/aboutsamsung/sustainability/supply-chain/supplier-list/.
       3
         https://www.appliedmaterials.com/files/nanochip-
journals/nanochiptechjournal_vol6_issue2.pdf#page=45.
       4

http://www.appliedmaterials.com/files/pdf_documents/cirrus_htx_pvd_techncial_briefing.pdf.
       5
           http://www.appliedmaterials.com/products/endura-cubs-rfx-pvd.

                                              -9-
            Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 10 of 27




       29.       As an example, on information and belief, Samsung has configured, or causes to be

configured, and uses and/or has used infringing Samsung RMS reactors for TaN barrier layer

deposition with its copper interconnects in the fabrication of its semiconductor products, including

but not limited to memory products. On information and belief, for example, Samsung has

configured, or causes to be configured, and uses infringing Samsung RMS reactors in the

fabrication of TaN barrier layers in its Samsung K4A8G085WC-BCRC 8 Gb DDR4 SDRAM

(“DDR4 SDRAM”). An inspection of a cross-section of the copper interconnects with metal

nitride barrier layers in Samsung’s DDR4 SDRAM indicates use of infringing Samsung RMS

reactors.

[“a target area for receiving a target;”]

       30.       The Samsung RMS reactors comprise a target area for receiving a target.

       31.       For example, for Samung RMS reactors, “[i]n PVD, the target is the source of the

material to be deposited. Atoms are ejected from the target as a result of the bombardment of

energetic particles.” 6 In Samsung RMS reactors for depositing TaN, tantalum is the source


       6
            https://www.appliedmaterials.com/resources/glossary.

                                              - 10 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 11 of 27




material (i.e., the metal target). See Ex. 3 at 4 (Cu barrier reactor for TaN). The reactors include

a target area (indicated as “target” in the image below) for receiving the tantalum:




Ex. 4 at 42 (Fig. 1).

        32.     An example of the target and target area in a RMS reactor is shown below:




[“a substrate area opposite the target area for receiving a substrate;”]

        33.     The Samsung RMS reactors comprise a substrate area opposite the target area for

receiving a substrate.




                                              - 11 -
           Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 12 of 27




       34.      For example, for Samsung RMS reactors a substrate is “[t]he material upon which

thin films are manipulated. Silicon is most commonly used for semiconductors ….”7 The

substrate in a RMS reactor for deposition of a TaN barrier layer in Samsung’s DDR4 SDRAM, for

instance, is a silicon wafer. A substrate area is opposite the target area for receiving the silicon

substrates (indicated as “wafer”) as illustrated below:




See Ex. 4 at 42 (Fig. 1).

       35.      The substrate area in a RMS reactor is shown below:




       7
           https://www.appliedmaterials.com/resources/glossary.

                                              - 12 -
           Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 13 of 27




[“a pulsed DC power supply coupled to the target area, the pulsed DC power supply

providing alternating negative and positive voltages to the target;”]

          36.   On information and belief, Samsung configures, or causes to be configured, the

Samsung RMS reactors such that they comprise a pulsed DC power supply coupled to the target

area, and the pulsed DC power supply provides alternating negative and positive voltages to the

target.

          37.   For example, on information and belief, in the Samsung RMS reactors a power

source is coupled to the target area as illustrated below:




                                              - 13 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 14 of 27




See Ex. 4 at 42 (Fig. 1).

       38.     The presence of a DC power unit in a reactor for RMS deposition (e.g., TaN when

using a tantalum target and a process gas that includes nitrogen) is illustrated below:




See Ex. 5 at 9 (“DC” power supply in 1st generation iPVD products). The presence of a pulsed

DC power unit in a reactor configured for RMS deposition (e.g., TaN, when using a tantalum

target and a process gas that includes nitrogen) is shown below:




[“an RF bias power supply coupled to the substrate;”]




                                              - 14 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 15 of 27




       39.     On information and belief, Samsung configures, or causes to be configured, the

Samsung RMS reactors such that they comprise an RF bias power supply coupled to the

substrate.

       40.     For example, a power supply is coupled to the substrate area to bias the substrate

as illustrated below:




See Ex. 4 at 42 (Fig. 1).

       41.     The presence of an RF bias power supply in a reactor for RMS deposition (e.g.,

TaN, when using a tantalum target and a process gas that includes nitrogen) is shown below:




                                            - 15 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 16 of 27




[“and a narrow band-rejection filter that rejects at a frequency of the RF bias power

supply coupled between the pulsed DC power supply and the target area.”]

        42.    On information and belief, Samsung configures, or causes to be configured, the

Samsung RMS reactors such that they comprise a narrow band-rejection filter that rejects at a

frequency of the RF bias power supply coupled between the pulsed DC power supply and the

target area.

        43.    On information and belief, a narrowband filter is coupled between the pulsed DC

power supply and the target area in a reactor for deposition of tantalum nitride (e.g., TaN, when

using a tantalum target and a process gas that includes nitrogen). On information and belief, a

narrowband filter is used in the Samsung RMS reactors as configured to, for example, protect the

pulsed DC power supply from feedback from the RF bias power supply.



                                        SECOND CLAIM

                          (Infringement of U.S. Patent No. 7,381,657)

        44.    Demaray re-alleges and incorporates herein by reference Paragraphs 1-43 of its

Complaint.

        45.    The ’657 Patent, entitled “Biased pulse DC reactive sputtering of oxide films,” was

duly and lawfully issued on June 3, 2008. Ex. 2.

        46.    The ’657 Patent names Hongmei Zhang, Mukundan Narasimhan, Ravi B.

Mullapudi, and Richard E. Demaray as co-inventors.

        47.    The ’657 Patent has been in full force and effect since its issuance. Demaray owns

by assignment the entire right, title, and interest in and to the ’657 Patent, including the right to

seek damages for past, current, and future infringement thereof.



                                              - 16 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 17 of 27




       48.     The ’657 Patent generally relates to a method of depositing thin films “by pulsed

DC reactive sputtering.” Ex. 2 at 1:11-13.

       49.     The ’657 Patent describes, among other things, methods of using a “sputtering

reactor according to the present invention includes a pulsed DC power supply coupled through a

filter to a target and a substrate electrode coupled to an RF power supply. A substrate mounted on

the substrate electrode is therefore supplied with a bias from the RF power supply.” Id. at 2:45-

54.

       50.     Demaray is informed and believes, and thereon alleges, that Samsung has infringed

and unless enjoined will continue to infringe one or more claims of the ’657 Patent, in violation of

35 U.S.C. § 271, by, among other things, using the claimed methods for reactive sputtering in an

infringing manner to produce semiconductor products, and/or making, offering to sell, and selling

within the United States, and/or importing into the United States, without authority or license,

semiconductor products produced using the claimed methods for reactive sputtering in an

infringing manner.

       51.     For example, the accused products for the ’657 Patent are produced by a method

that embodies every limitation of claims of the ’657 Patent, literally or under the doctrine of

equivalents, including as set forth in the illustrative example below. The further descriptions

below are preliminary examples and are non-limiting.

[“A method of depositing a film on an insulating substrate, comprising:”]

       52.     On information and belief, Samsung uses a method of depositing a film on an

insulating substrate according to the claims of the ’657 Patent in the production of semiconductor




                                             - 17 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 18 of 27




products at its semiconductor fabrication plants and research facilities, including but not limited

to its premises within the United States.

       53.     As an example, on information and belief, Samsung deposits layers (including, e.g.,

metal nitride layers such as, for instance, TaN barrier layers and/or TiN hardmask layers) on

insulating substrates (e.g., semiconductor wafers) for its memory products, including but not

limited to its DDR4 SDRAM.

[“providing a process gas between a conductive target and the substrate;”]

       54.     On information and belief, Samsung fabricates semiconductor products using a

method comprising providing a process gas between a conductive target and the substrate.

As an example, on information and belief, for example, Samsung uses a RMS reactor in the

fabrication of TaN barrier layers in its DDR4 SDRAM. On information and belief, Samsung

uses a RMS reactor that it configures to use with nitrogen as a process gas. See also, e.g., Ex. 3

at 6. The constitution of the metal nitride barrier layers confirms the use of nitrogen as a process

gas. An inspection of a cross-section of the copper interconnects with metal nitride barrier layers

in Samsung’s DDR4 SDRAM indicates use of infringing Samsung RMS reactors.

       55.     On information and belief, in RMS reactors as configured, a process gas including

nitrogen (e.g., N2 or NH3) is provided in the chamber between the tantalum target and the silicon

substrate to deposit a tantalum nitride (TaN) film on the substrate. For example, the presence of a

process chamber between a conductive target and the substrate (e.g., TaN, when using a tantalum

target and a process gas that includes nitrogen) is shown below:




                                              - 18 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 19 of 27




[“providing pulsed DC power to the target through a narrow band rejection filter such that

the target alternates between positive and negative voltages;”]

       56.     On information and belief, Samsung fabricates semiconductor products using a

method comprising providing pulsed DC power to the target through a narrow band rejection filter

such that the target alternates between positive and negative voltages.

       57.     As an example, as discussed above, on information and belief, Samsung uses a

RMS reactor in the fabrication of TaN barrier layers in its semiconductor products, including, for

example, Samsung’s DDR4 SDRAM. See also, e.g., Ex. 3 at 6. A power source is coupled to the

target as illustrated below:




                                             - 19 -
          Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 20 of 27




See Ex. 4 at 42 (Fig. 1).

         58.     The presence of a pulsed DC power unit in a reactor configured for RMS

deposition (e.g., when using a tantalum target and a process gas that includes nitrogen) is shown

below:



               DC Feedthrough
               To Target Area


               Power Cable
               Delivering Power
               from a Pulsed DC
               Power Supply (not
               shown)




         59.     On information and belief, a narrowband filter is coupled between the pulsed DC

power supply and the target area in a reactor for deposition of, e.g., TaN, when using a tantalum

target and a process gas that includes nitrogen. On information and belief, a narrowband filter is

used in the Samsung RMS reactors as configured to, for example, protect the pulsed DC power

supply from feedback from the RF bias power supply.


                                             - 20 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 21 of 27




[“providing an RF bias at a frequency that corresponds to the narrow band rejection filter

to the substrate;”]

        60.     On information and belief, Samsung fabricates semiconductor products using a

method comprising providing an RF bias at a frequency that corresponds to the narrow band

rejection filter to the substrate.

        61.     As an example, as discussed above, on information and belief, Samsung uses a

RMS reactor in the fabrication of TaN barrier layers in its semiconductor products, including, for

example, Samsung’s DDR4 SDRAM. See also, e.g., Ex. 3 at 6. A RF power supply is coupled to

the substrate area to bias the substrate as illustrated below:




See Ex. 4 at 42 (Fig. 1).

        62.     The presence of a RF bias power supply in a reactor configured for RMS

deposition (e.g., TaN, when using a tantalum target and a process gas that includes nitrogen) is

shown below :




                                               - 21 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 22 of 27




       [“providing a magnetic field to the target;”]

       63.     On information and belief, Samsung fabricates semiconductor products using a

method comprising providing a magnetic field to the target.

       64.     As an example, as discussed above, on information and belief, Samsung uses a

RMS reactor in the fabrication of, e.g., TaN, when using a tantalum target and a process gas that

includes nitrogen, barrier layers in its semiconductor products, including, for example, Samsung’s

DDR4 SDRAM. See also, e.g., Ex. 3 at 6. As configured in the Samsung RMS reactors, RMS

involves the use of magnets to provide a magnetic field to the target.

       65.     The presence of a magnetron in a reactor for deposition of tantalum nitride (when

using a tantalum target and a process gas that includes nitrogen) is illustrated below. See Ex. 5 at

9 (1st generation iPVD products):




                                              - 22 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 23 of 27




[“and reconditioning the target;”]

       66.     On information and belief, Samsung fabricates semiconductor products using a

method comprising reconditioning the target.

       67.     As an example, as discussed above, on information and belief, Samsung uses a

RMS reactor in the fabrication of TaN barrier layers in its semiconductor products, including, for

example, Samsung’s DDR4 SDRAM. See also, e.g., Ex. 3 at 6. On information and belief, as

configured in the Samsung RMS reactors with nitrogen process gas, impurities, such as nitrides,

generated in the deposition process are removed from the tantalum target surface prior to the next

deposition by sputtering in the absence of the nitrogen process gas.

[“wherein reconditioning the target includes reactive sputtering in the metallic mode and

then reactive sputtering in the poison mode.”]

       68.     On information and belief, Samsung fabricates semiconductor products using a

method in which the reconditioning of the target includes reactive sputtering in the metallic mode

and then reactive sputtering in the poison mode.

       69.     As an example, as discussed above, on information and belief, Samsung uses a

RMS reactor in the fabrication of TaN barrier layers in its semiconductor products, including, for

example, Samsung’s DDR4 SDRAM. See also, e.g., Ex. 3 at 6. On information and belief, as

                                             - 23 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 24 of 27




configured in the Samsung RMS reactors with nitrogen process gas, impurities, such as nitrides,

generated in the deposition process are removed from the tantalum target surface prior to the next

deposition by sputtering in the absence of the nitrogen process gas before the next deposition by

sputtering in the presence of nitrogen.

       70.     Samsung has long had knowledge of the existence of and its infringement of the

Asserted Patents. As an example, Samsung has had knowledge of the Asserted Patents and its

infringement thereof at least since the filing of this Complaint.

       71.     As a further example, prior to this Complaint, on or about March 7, 2017, Dr.

Demaray met with representatives of Samsung at Samsung’s Strategy and Innovation Center in

San Jose, CA.     Attendees for Samsung included Robert Ashcroft from Samsung Research

America, Mark Lefebvre from Samsung SDI America Inc., and Dr. Debasis Bara from Samsung

Electronics America. Subsequent to that meeting, Dr. Demaray provided the attendees with

materials presented at the meeting, including a PowerPoint presentation identifying the Asserted

Patents and explaining the use of the technology in barrier layer deposition in semiconductor

products. Dr. Demaray participated in a follow-up meeting with Samsung on April 19, 2017 at

Samsung Research America in Mountain View, CA to further discuss the technology. The

attendees included, among others, Dongmin Im from Samsung Advanced Institute of Technology

in Korea and Dr. Debasis Bera.

       72.     As a further example, Samsung frequently cites to patents and patent applications

assigned to the named inventors on the Asserted Patents, including, among others, Demaray

patents and patent applications identified to Samsung in the meeting above. For example, the

following patents and patent applications assigned to Samsung cite to patents and applications on

which one or more of the named inventors on the Asserted Patents is also named as an inventor:



                                              - 24 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 25 of 27




U.S. Patent Nos. 9,761,441, 9,590,207, 9,380,692, 9,306,192, 8,859,306, 8,716,931, 8,512,527,

8,154,197, 7,816,666, 7,744,730, 7,563,672, 7,352,022, 6,723,215 and European Patent

Application No. EU2131411A1.

       73.     Demaray is informed and believes, and thereon alleges, that Samsung’s

infringement of the Asserted Patents has been and continues to be willful. As noted above,

Samsung has long had knowledge of the Asserted Patents and its infringement thereof. Samsung

has deliberately continued to infringe in a wanton, malicious, and egregious manner, with reckless

disregard for Demaray’s patent rights. Samsung’s misconduct has been ongoing for years.

       74.     As a result of Samsung’s infringement of the Asserted Patents, Demaray has been

damaged. Demaray is entitled to recover for damages sustained as a result of Samsung’s wrongful

acts in an amount subject to proof at trial.

       75.     In addition, Samsung’s infringing acts and practices have caused, are causing, and

unless enjoined will continue to cause immediate and irreparable harm to Demaray.

       76.     To the extent 35 U.S.C. § 287 is determined to be applicable, on information and

belief its requirements have been satisfied with respect to the Asserted Patents.

                                     PRAYER FOR RELIEF

       WHEREFORE, Demaray prays for judgment against Samsung as follows:

       A.      That each of the Asserted Patents is valid and enforceable;

       B.      That Samsung has infringed, and unless enjoined will continue to infringe, each of

       the Asserted Patents;

       C.      That Samsung has willfully infringed each of the Asserted Patents;




                                               - 25 -
 Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 26 of 27




D.     That Samsung pay Demaray damages adequate to compensate Demaray for

Samsung’s infringement of each of the Asserted Patents, together with interest and costs

under 35 U.S.C. § 284;

E.     That Samsung be ordered to pay prejudgment and post-judgment interest on the

damages assessed;

F.     That Samsung pay Demaray enhanced damages pursuant to 35 U.S.C. § 284;

G.     That Samsung be ordered to pay supplemental damages to Demaray, including

interest, with an accounting, as needed;

H.     That Samsung be enjoined from infringing the Asserted Patents, or if its

infringement is not enjoined, that Samsung be ordered to pay ongoing royalties to Demaray

for any post-judgment infringement of the Asserted Patents;

I.     That this is an exceptional case under 35 U.S.C. § 285, and that Samsung pay

Demaray’s attorneys’ fees and costs in this action; and

J.     That Demaray be awarded such other and further relief, including equitable relief,

as this Court deems just and proper.




                                       - 26 -
         Case 6:20-cv-00636-ADA Document 1 Filed 07/14/20 Page 27 of 27




                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Demaray hereby demands a trial by jury

on all issues triable to a jury.




     Dated: July 14, 2020                            By:       /s/ Richard D. Milvenan

     Morgan Chu (pro hac vice)                             Richard D. Milvenan (State Bar No.
     Benjamin W. Hattenbach (pro hac vice)                 14171800)
     Annita Zhong (pro hac vice)                           Travis C. Barton (State Bar No. 00790276)
     C. Maclain Wells (pro hac vice)                       MCGINNIS LOCHRIDGE LLP
     IRELL & MANELLA LLP                                   600 Congress Ave., Suite 2100
     1800 Avenue of the Stars, Suite 900                   Austin, Texas 78701
     Los Angeles, California 90067                         Telephone: (512) 495-6005
     Telephone: (310) 277-1010                             Facsimile: (512) 505-6305
     Facsimile: (310) 203-7199                             rmilvenan@mcginnislaw.com
     mchu@irell.com                                        tcbarton@mcginnislaw.com
     bhattenbach@irell.com
     azhong@irell.com
     mwells@irell.com

     Attorneys for Demaray LLC




                                            - 27 -
